Allowable Subject Matter
1.	This office action is a response to amendments submitted on 07/20/2021. Applicant has amended the claims to now include previously cited allowable subject of claim 2 into independent claim 1 and new independent claim 9. Claim 2 has been canceled.
2.	Claims 1 and 3-9 are allowed.
3. 	The following is an examiner’s statement of reasons for allowance:
4.	KOIKE (JP 2011250603 A), Ahmad (US 7265601 B2), Maekawa et al. (US 20150035464 A1), SAKAGUCHI et al. (JP 2017047778 A), HWANG et al. (US 20140240026 A1) and KOIZUMI et al. (WO 2016031715 A1) are the closest prior art disclosed.
However, regarding Claims 1 and 9 the prior arts disclosed above do not teach or fairly suggest alone or in combination “that the controller limits electric current flowing into the load in accordance with the gate voltage, or the gate voltage and input voltage of voltage of the control wiring or voltage of the power wiring; and the controller includes, a basic electric current limit value calculator that calculates a basic electric current limit value in accordance with the gate voltage or the input voltage, and a gradually-decrease processor that calculates an electric current limit value by fading the basic electric current limit value, wherein: the controller includes a voltage determination section configured to determine a low gate voltage state in response to that the gate voltage is less than a gate determination threshold value, and determine a low input voltage state in response to that the input voltage is less than an input determination threshold value; and the gradually-decrease processor reduces an electric current limitation rate to be less than an electric current limitation rate in a case of the low gate voltage state, in a case of the low input voltage state without being in the low gate voltage state”.
Hence, none of the documents cited above fairly indicates that a calculation unit for calculating a base  current limiting value based on the gate voltage is provided along with a calculation unit for  calculating a current limiting value by gradually decreasing the base current limiting value, or  that, in a 
Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on Monday to Friday (9am to 5pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L CARRASQUILLO/
Primary Examiner, Art Unit 2837